DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 07/15/2020, 05/20/2021, and 06/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 3, 10, 11, 15, 17, 19, 20, 21, 25-27, 29, 30, 32, 35, and 42 objected to because of the following informalities:  
Regarding claim 1, lines 12-13 recites, “…support such that said section portion of said blank…” However, it appears that the passage should recite, “…support such that said second portion of said blank…”
Regarding claims 3, 10, 11, 15, 17, 19, 20, 21, 25-27, 29, 30, 32, 35, and 42; these claims are missing commas after the dependency clause. It is recommended that a comma is added to these claims after the recited dependency to conform with the rest of the claim set.
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9, and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US 2015/0367589 A1).

Regarding claim 1, Graham discloses a method for forming a cylindrical container (#200/#400. EXAMINER’S NOTE: regarding the term "cylindrical" - the standard definition is “having straight parallel sides and a circular or oval cross-section”, but in the context of the specification the term is being interpreted as that of a rectangular cylinder as illustrated in Figs 26-27; and the art will be interpreted and applied in light of this interpretation) from a re-configurable blank (#20/#300) that is supported in a first generally flat configuration (See Fig 1. See further ¶ [0062] - [0063] describing the loading of blanks into a magazine feed section) with a first wall surface (#32) and an opposite second wall surface (#24); wherein said method comprises:
(a) positioning a blank support device (#1312. See further ¶ [0066]) proximate said first wall surface (#32) of said blank while said blank is in said first configuration (See Fig 23 for the first orientation, wherein the mandrel face {#1318} is proximate the first wall surface {#32}), said blank support device having a generally cylindrical outward facing surface (See outward-facing mandrel faces in Figs 11 & 23);
(b) engaging said first wall surface of said blank (Fig 23, #32) and rotating a first portion of said blank (See Fig 27), around a first portion of the outward facing surface (Fig 23, #1318) of said blank support device (#1312), such that said first portion of said blank wraps around a first quarter surface area (#1318) of the generally cylindrical outward facing surface of the blank support device (See Fig 28 illustrating that a first portion of the blank {#32} comes into contact with-and wraps around- the first quarter surface area of the blank support device {#1318});
(c) engaging the first wall surface (Fig 27, #32) and rotating a second portion of said blank (Fig 27 & Fig 28, #28) around a second portion of the outward facing surface (Fig 28, #1320) of said blank support such that said section portion of said blank wraps around a second quarter surface area of the generally cylindrical outward facing surface of said blank support device (See Figs 27 & 28 illustrating that the second blank portion {#28} wraps around a second quarter surface area of the blank support device {#1320}), said first and second quarter surface areas of the generally cylindrical outward facing surface of said blank support device being adjacent to each other (See Figs 27 & 28 illustrating that the first quarter surface area {#1318} is adjacent to the second quarter surface area {#1320});
(d) rotating a part of said first portion of the blank (Fig 28, #24) around a third quarter surface area of the generally cylindrical outward facing surface (Fig 28, #1322) of said blank support device (See Fig 28 illustrating a part of the first portion {#24/#28} are wrapped around the second and third quarter surface areas of the blank support device {#1320/#1322}), said second and third quarter surface areas of the generally cylindrical outward (See Fig 28 illustrating that the second and third quarter surface areas {#1320/#1322} are adjacent to each other);
(e) rotating a part of said second portion of the blank (Fig 23, #36) around a fourth quarter surface area (Fig 23, #1316) of the generally cylindrical outward facing surface of said blank support device (#1312), said third and fourth quarter surface areas of the generally cylindrical outward facing surface of said blank support device being adjacent to each other (See Figs 27 & Fig 28 illustrating that the third quarter surface area {#1322} and the fourth quarter surface area {#1316} are adjacent to each other);
to thereby form a blank that has a generally cylindrical tubular side wall configuration for said container around the generally cylindrical outward facing surface of said blank support device (See Figs 2, 3, & 29 illustrating a formed blank);
wherein said first wall surface of said blank forms an inner surface of said blank when said blank is in said generally cylindrical tubular side wall configuration around said blank support device (See Figs 23, 27, and 28 illustrating the formation of a cylindrical tubular configuration around the blank support device {#1312}).

Regarding claim 3, Graham further discloses wherein the rotation of the first portion of the blank is an opposite rotational direction to the rotation of the second portion of the blank (See annotated Fig 28 illustrating the opposite rotation between the first portion and the second portion).

    PNG
    media_image1.png
    508
    562
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 28 of Graham illustrating the first and second rotation directions.

Regarding claim 4, Graham further discloses wherein said first rotating apparatus and said second rotating apparatus, comprise rotational members (Fig 28, #1340/#1344) that rotate about a common axis of rotation (See Fig 28 illustrating that the rotational members rotate about an offset common axis of rotation {into the page}).

Regarding claim 5, Graham further discloses wherein a time period when the rotating of the first portion of said blank from said first configuration, around a first portion of the first (See the development from Fig 23 to Fig 28. If it is interpreted that the folding of the box blank {start with wall #32 and ending with wall #24} is a "time period," then the actions of folding a first portion {#32} and a second portion {#28} would be an overlapping time period).

Regarding claim 6, Graham further discloses wherein the time period of the rotating of the first portion of said blank from said first configuration, around a first portion of the first facing surface of said blank support device is substantially the same time period of the rotating of the second portion of said blank from said first orientation, around a second portion of the first outward facing surface of said blank support (See the development from Fig 23 to Fig 28. If it is interpreted that the folding of the box blank {start with wall #32 and ending with wall #24} is a "time period," then the actions of folding a first portion {#32} and a second portion {#28} would be an overlapping time period).

Regarding claim 8, Graham further discloses further comprising: after (e), (f) interconnecting the first and second portions of the blank to secure said blank in said generally tubular side wall configuration (See Fig 6, #1210 for an adhesive applicator. See further ¶ [0067] - "For example, adhesive applicator 1210 may apply adhesive to exterior surfaces of glue panel 38, first bottom end panel 96, and/or second bottom end panel 102 and/or to interior surfaces of first corner panel 22, first bottom side panel 62, and/or second bottom side panel 68 (shown in FIG. 1). After adhesive is applied by adhesive applicator 1210, blank 20 is positioned under mandrel 1312...");
wherein (f) comprises bringing a free edge of the first portion and a free edge of the second portion of said blank into close proximity with each other and interconnecting the free edges of the first and second portions of the blank to thereby form said blank to provide a generally tubular cylindrical side wall configuration around said outward facing surface of said blank support device (See Figs 28/29 illustrating a glue panel presser assembly {#1354} for connecting the free edges of the first and second portions of the blank {#22/#38}. See further ¶ [0080] - "Glue panel presser assembly 1354 is configured to cooperate with glue panel folder assembly 1352 to form a manufacturer joint of container 200. More specifically, glue panel presser assembly 1354 includes a presser bar 1388 operatively coupled to actuator 1362 for controlling movement of presser bar 1388 towards and away from mandrel 1312... Presser bar 1388 includes a pressing surface 1390 configured to contact and fold first corner panel 22 and/or glue panel 38 around mandrel 1312, and press first corner panel 22 and glue panel 38 together to form a manufacturer joint of container 200...").

Regarding claim 9, Graham further discloses wherein said free edges of said first and second portions of said blank are interconnected by a sealing strip that is interconnected to both said first and second portions (See ¶ [0064], "...In one embodiment, control system 1004 instructs adhesive applicator 1210 to apply adhesive to predetermined panels of blank 20. For example, adhesive applicator 1210 may apply adhesive to exterior surfaces of glue panel 38, first bottom end panel 96, and/or second bottom end panel 102 and/or to interior surfaces of first corner panel 22, first bottom side panel 62, and/or second bottom side panel 68 (shown in FIG. 1)...").

Regarding claim 39, Graham discloses a method for forming a container (See Figs 2-3) from a re-configurable blank (See Fig 1) comprising:
(a) positioning part of an outward facing surface of a blank support device (#1312) proximate a first surface of said blank (#32) while said blank is in a first orientation (See Fig 23);
(b) rotating a first portion (#36) of said blank with a rotating sub-system (See Figs 23 & 27, #1324) in a clockwise direction (See Fig 23 illustrating the clockwise direction of the blank rotation) around a first semi-cylindrical portion of an outward facing surface of said blank support device (#1316);
(c) rotating a second portion (#28/#24) of said blank with said rotating sub-system (#1326) in a counterclockwise direction (See Figs 27 & 28 illustrating the counter clockwise rotation of the blank) around a second semi-cylindrical portion of said outward facing surface of said blank support device (#1320/#1322);
wherein a generally cylindrical tubular (EXAMINER’S NOTE: regarding the term "cylindrical" - the standard definition is “having straight parallel sides and a circular or oval cross-section”, but in the context of the specification the term is being interpreted as that of a rectangular cylinder as illustrated in Figs 26-27; and the art will be interpreted and applied in light of this interpretation) side wall configuration is formed around said outward surface of said blank support device (See Figs 2 & 3).

Regarding claim 40, Graham further discloses wherein a time period when the rotating of the first portion of said blank from said first configuration, around a first semi-cylindrical portion of the outward facing surface of said blank support device occurs, overlaps with a time period during which the rotating of the second portion of said blank from said first orientation, around a second portion of the outward facing surface of said blank support occurs (See the development from Fig 23 to Fig 28. If it is interpreted that the folding of the box blank {start with wall #32 and ending with wall #24} is a "time period," then the actions of folding a first portion {#32} and a second portion {#28} would be an overlapping time period).

Regarding claim 41, Graham further discloses wherein the rotating sub-system (#1324) comprises a first rotating apparatus operable to rotate about a turning radius (See Fig 23);
and wherein said rotating sub-system comprises a second rotating apparatus (#1326) operable to rotate about said turning radius, said turning radius is mathematically related to the width of the reconfigurable blank and the radius of the cylindrical outer surface of said blank support device (See Fig 23 illustrating that the box is rotated about the mandrel via the first and second rotating sub-systems, and wherein the turning radius is equal to the width of the blank).

Regarding claim 42, Graham further discloses wherein said turning radius is further mathematically related to the proximate distance from the reconfigurable blank to the outer surface of the blank support device (See Fig 23 illustrating that the box is rotated about the mandrel via the first and second rotating sub-systems, and wherein the turning radius is equal to the width of the blank).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Graham.

Regarding claim 7, Graham teaches wherein said blank support device comprises a first blank support device having a first cylindrical radius (See Fig 29 illustrating a box made via a blank support device with a first cylindrical radius).
	However, the first embodiment of Graham does not specifically teach a second blank support device having a second cylindrical radius that is different than said first cylindrical radius, and wherein said method further comprises after (e), interchanging said first blank support device with said second blank support device and repeating (a) to (e), such that a first blank having substantially said first cylindrical radius is formed around said first blank support device and a second blank with said second cylindrical radius is formed around said second blank support device to form first and second blanks of differing size radius side walls.
	A second embodiment of Graham teaches a second blank support device having a second cylindrical radius that is different than said first cylindrical radius (See at least ¶ [0066] describing that the mandrel can be modified to match the dimensions of the container to be formed. See further Figs 30-33 illustrating an alternatively-sized mandrel), and 
wherein said method further comprises after (e), interchanging said first blank support device with said second blank support device and repeating (a) to (e) (See at least ¶ [0066] describing that the mandrel can be modified to match the dimensions of the container to be formed. See further Figs 30-33 illustrating an alternatively-sized mandrel. See further Figs 30-33 illustrate the steps (a) to (e) being repeated), 
such that a first blank having substantially said first cylindrical radius is formed around said first blank support device and a second blank with said second cylindrical radius is formed around said second blank support device to form first and second blanks of differing size radius side walls (See radius of box of Fig 29 and radius of box of Fig 33, wherein the boxes have differing radii).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Graham to incorporate the teachings of the second embodiment of Graham to include changing the blank support device to a second radius to form a box with a different dimension than that of the first box with the motivation of providing a device capable of forming any such container as required by the operator, improving the functionality of the device, as described by Graham in ¶ [0066].

Claims 10-12, 15-17, 19-21, 23-32, 35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Grabher (US 2001/0002677 A1).

Regarding claim 10, Graham does not specifically teach wherein said sealing strip has a generally T-shape in cross section and comprises a first top portion that bonds to inner surfaces of first and second portions of said blank and across a joint between the first and second portions of the blank, and said sealing strip comprises a base portion that is received between and bonds opposing edge faces of said first and second portions of said blank.
	Grabher teaches wherein said sealing strip has a generally T-shape in cross section (See Figs 6A & 6B, #330) and comprises a first top portion that bonds to inner surfaces of first and second portions of said blank (See Fig 6B) and across a joint between the first and second portions of the blank (See Fig 6B), and said sealing strip comprises a base portion that is received between and bonds opposing edge faces of said first and second portions of said blank (See Fig 6B illustrating the sealing strip {#330} bonding portions of the opposing edge faces of the blank web {#302a/#302f & #302b/#302d}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include the use of a sealing strip with the motivation of providing an adhesive material to reliably ensure the connection of two opposing webs of material, as described by Grabher in ¶ [0026]. Further, such a modification would only require a routine simple substitution to one of ordinary skill in the art (replacing an adhesive applicator with a sealing strip applicator).

Regarding claim 11, Graham in view of Grabher further teaches wherein said top of said sealing strip is positioned against inner surface regions of said first and second portions of said blank (See ¶ [0064], "...In one embodiment, control system 1004 instructs adhesive applicator 1210 to apply adhesive to predetermined panels of blank 20. For example, adhesive applicator 1210 may apply adhesive to exterior surfaces of glue panel 38, first bottom end panel 96, and/or second bottom end panel 102 and/or to interior surfaces of first corner panel 22, first bottom side panel 62, and/or second bottom side panel 68 (shown in FIG. 1)...").

Regarding claim 12, Graham in view of Grabher further teaches wherein said top of said sealing strip is positioned within a slot of said blank support device (See Fig 28, #22/#38 illustrating the sealing tape located at the structure #1314 of the blank support device).

Regarding claim 15, Graham does not specifically teach wherein said blank comprises an inner layer formed from a material that is bondable to said sealing material when heat is applied to said inner layer and said sealing strip.
	Grabher teaches wherein said blank comprises an inner layer formed from a material that is bondable to said sealing material when heat is applied to said inner layer and said sealing strip (See at least ¶ [0028] - "...The inner surfaces of the cylinder webs, i.e., the strips of flat material, are preferably laminated with a thin aluminum and/or plastic layer...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include using an inner layer from a material that is bondable to said sealing material with the motivation of providing an inner layer in order to provide a material to protect the base cardboard material, and to ensure that the container is sealed, as described by Grabher in ¶ [0028].

Regarding claim 16, Graham teaches wherein after (f), further comprising (g) moving said blank with said case blank support device to a bottom forming station (#1308) for forming a bottom portion of said container (See ¶ [0083] describing the forming of a bottom portion of the container).
	Graham does not specifically teach forming a container bottom by installing a bottom cup in a bottom opening of said tubular side wall configuration of said blank.
	Grabher teaches forming a container bottom by installing a bottom cup in a bottom opening of said tubular side wall configuration of said blank (See Fig 7A, #408a illustrating a bottom cup installed into the bottom opening of a folded blank. See further ¶ [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include the forming of a container bottom by installing a bottom cup with the motivation that such a forming method provides a container with a bottom which is “extremely tightly and securely connected to the container”, as described by Grabher in ¶ [0063].

Regarding claim 17, Graham does not specifically teach wherein said bottom cup is installed in said bottom opening by a seaming apparatus that performs a seaming process to create a seam between a bottom circumferential edge of said tubular side wall configuration of said blank and a circumferential edge region of said bottom cup.
	Grabher teaches wherein said bottom cup is installed in said bottom opening by a seaming apparatus that performs a seaming process to create a seam between a bottom circumferential edge of said tubular side wall configuration of said blank and a circumferential edge region of said bottom cup (See Fig 7A, #408a. See further ¶ [0061] - "...In order to secure the two connecting surfaces 409 to the cylinder 402, the press apparatus used (not shown) preferably has at least two press surfaces, in which case one presses from the inside of the cylinder and one presses from the outside of the cylinder.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include the forming of a container bottom by installing a bottom cup with the motivation that such a forming method provides a container with a bottom which is “extremely tightly and securely connected to the container”, as described by Grabher in ¶ [0063]. 

Regarding claim 19, Graham does not specifically teach wherein said blank comprises a multi-layered structure material.
	Grabher teaches wherein said blank comprises a multi-layered structure material (See at least ¶ [0028] - "...If the thickness of the cylinder wall is to be uniform, it is expedient to use a compressible material--preferably cardboard--for the strips of flat cylinder material so that the thin connecting strips can be pressed into the flat, cylinder material. The inner surfaces of the cylinder webs, i.e., the strips of flat material, are preferably laminated with a thin aluminum and/or plastic layer...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include using an inner layer from a material that is bondable to said sealing material with the motivation of providing an inner layer in order to provide a material to protect the base cardboard material, and to ensure that the container is sealed, as described by Grabher in ¶ [0028].

Regarding claim 20, Graham does not specifically teach wherein said blank comprises: (i) a first paper based substrate; and (ii) a bondable plastic inner layer.
	Grabher teaches wherein said blank comprises: (i) a first paper based substrate (See at least ¶ [0028] - "...If the thickness of the cylinder wall is to be uniform, it is expedient to use a compressible material--preferably cardboard--for the strips of flat cylinder material so that the thin connecting strips can be pressed into the flat, cylinder material..."); and (ii) a bondable plastic inner layer (See at least ¶ [0028] - "...The inner surfaces of the cylinder webs, i.e., the strips of flat material, are preferably laminated with a thin aluminum and/or plastic layer...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include using an inner layer from a material that is bondable to said sealing material with the motivation of providing an inner layer in order to provide a material to protect the base cardboard material, and to ensure that the container is sealed, as described by Grabher in ¶ [0028].

Regarding claim 21, Graham does not specifically teach wherein said container is a composite can.
	Grabher teaches wherein said container is a composite can (See Fig 6A illustrating a composite can).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher  providing an inner layer in order to provide a material to protect the base cardboard material, and to ensure that the container is sealed, as described by Grabher in ¶ [0028].

Regarding claim 23, Graham teaches a method for forming a cylindrical container (#200/#400. EXAMINER’S NOTE: regarding the term "cylindrical" - the standard definition is “having straight parallel sides and a circular or oval cross-section”, but in the context of the specification the term is being interpreted as that of a rectangular cylinder as illustrated in Figs 26-27; and the art will be interpreted and applied in light of this interpretation) from a re-configurable blank (#20/#300) comprising:
(a) Forming a cylindrical tubular side wall around a mandrel with a single vertical sealed joint (See Figs 23, 27, & 28 illustrating a cylindrical tubular side wall formed around a mandrel {#1312} with a single vertical sealed joint {#22/#38}).
	Graham does not specifically teach (b) Installing a cup into an end opening of said cylindrical tubular side wall with a seaming apparatus to form a circumferential seamed sealed joint.
	Grabher teaches (b) Installing a cup into an end opening of said cylindrical tubular side wall with a seaming apparatus to form a circumferential seamed sealed joint (See Fig 7A, #408a illustrating a bottom cup installed into the bottom opening of a folded blank. See further ¶ [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher 

Regarding claim 24, Graham further teaches (a) comprises:
(i) Forming a cylindrical tubular side wall by wrapping first (Fig 28 & 29, #32/#28/#24) and second portions (Fig 29, #36) of a blank around a mandrel (#1312. See mandrel in Fig 29);
(ii) After (i), forming a vertical sealed joint between two free edges of first and second portions of said blank (See Fig 29 illustrating the formation of a vertical sealed joint between two free edges of the blank {#22/#38}).

Regarding claim 25, Graham further teaches wherein (ii) comprises providing a sealing strip that is interconnected to both said first and second portions (See ¶ [0064], "...In one embodiment, control system 1004 instructs adhesive applicator 1210 to apply adhesive to predetermined panels of blank 20. For example, adhesive applicator 1210 may apply adhesive to exterior surfaces of glue panel 38, first bottom end panel 96, and/or second bottom end panel 102 and/or to interior surfaces of first corner panel 22, first bottom side panel 62, and/or second bottom side panel 68 (shown in FIG. 1)...").

Regarding claim 26, Graham does not specifically teach wherein said sealing strip has a generally T- shape in cross section and comprises a first top portion that bonds to inner surfaces of first and second portions of said blank and across a joint between the first and second portions 
	Grabher teaches wherein said sealing strip has a generally T- shape in cross section (See Figs 6A & 6B, #330) and comprises a first top portion that bonds to inner surfaces of first and second portions of said blank (See Fig 6B) and across a joint between the first and second portions of the blank (See Fig 6B), and said sealing strip comprises a base portion that is received between and bonds the opposing edge faces of said first and second portions of said blank (See Fig 6B illustrating the sealing strip {#330} bonding portions of the opposing edge faces of the blank web {#302a/#302f & #302b/#302d}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include the use of a sealing strip with the motivation of providing an adhesive material to reliably ensure the connection of two opposing webs of material, as described by Grabher in ¶ [0026]. Further, such a modification would only require a routine simple substitution to one of ordinary skill in the art (replacing an adhesive applicator with a sealing strip applicator).

Regarding claim 27, Graham in view of Grabher further teaches wherein said top of said sealing strip is positioned between an outward facing surface portion of said blank support device and an inner surface portions of said first and second portions of said blank (See ¶ [0064], "...In one embodiment, control system 1004 instructs adhesive applicator 1210 to apply adhesive to predetermined panels of blank 20. For example, adhesive applicator 1210 may apply adhesive to exterior surfaces of glue panel 38, first bottom end panel 96, and/or second bottom end panel 102 and/or to interior surfaces of first corner panel 22, first bottom side panel 62, and/or second bottom side panel 68 (shown in FIG. 1)...").

Regarding claim 28, Graham in view of Grabher teaches wherein said sealing strip is provided from a supply of sealing material (See ¶ [0064]. See further #1210 for an adhesive applicator).
However, Graham in view of Grabher does not specifically describe that the adhesive material is provided from a supply.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham in view of Grabher to include a supply of adhesive material with the motivation of ensuring that the container forming process can continuously performed without having to pause and re-load adhesive material.

Regarding claim 29, Graham in view of Grabher teaches wherein said supply of sealing material is provided (See ¶ [0064]. See further #1210 for an adhesive applicator).
However, Graham in view of Grabher does not specifically describe that the supply of sealing material is from a reel of material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham in view of Grabher to include a real of adhesive material with the motivation of ensuring that the container forming process can continuously performed without having to pause and re-load adhesive material.

Regarding claim 30, Graham does not specifically teach wherein said container is a composite can.
	Grabher teaches wherein said container is a composite can (See Fig 6A illustrating a composite can).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include using an inner layer from a material that is bondable to said sealing material with the motivation of providing an inner layer in order to provide a material to protect the base cardboard material, and to ensure that the container is sealed, as described by Grabher in ¶ [0028].

Regarding claim 31, Graham teaches a method for forming a container (#200/#400) from a re-configurable blank (#20/#300) comprising:
a. forming a tubular side wall (See Figs 23, 27, & 28 illustrating a cylindrical tubular side wall formed around a mandrel {#1312}) by wrapping first (#32/#28/#24) and second portions (#36) of a blank around a mandrel (#1312);
b. after (a), forming a vertical sealed joint between two free edges of said first and second portions of said blank by providing a sealing strip that is interconnected to both said first and second portions (See Figs 23, 27, & 28 illustrating a cylindrical tubular side wall formed around a mandrel {#1312} with a single vertical sealed joint {#22/#38} between the two free ends of the first and second portions {#32/#28/#24/#36}).
	Graham does not specifically teach wherein said sealing strip has a generally T-shape in cross section and comprises a first top portion that bonds to inner surfaces of first and second 
	Grabher teaches wherein said sealing strip has a generally T-shape in cross section (See Figs 6A & 6B, #330) and comprises a first top portion that bonds to inner surfaces of first and second portions of said blank (See Fig 6B) and across a joint between the first and second portions of the blank (See Fig 6B), and said sealing strip comprises a base portion that is received between and bonds the opposing edge faces of said first and second portions of said blank (See Fig 6B illustrating the sealing strip {#330} bonding portions of the opposing edge faces of the blank web {#302a/#302f & #302b/#302d}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include the use of a sealing strip with the motivation of providing an adhesive material to reliably ensure the connection of two opposing webs of material, as described by Grabher in ¶ [0026]. Further, such a modification would only require a routine simple substitution to one of ordinary skill in the art (replacing an adhesive applicator with a sealing strip applicator).

Regarding claim 32, Graham in view of Grabher further teaches wherein said top of said sealing strip is positioned between an outward facing surface portion of said blank support device and an inner surface portion of said first and second portions of said blank (See ¶ [0064], "...In one embodiment, control system 1004 instructs adhesive applicator 1210 to apply adhesive to predetermined panels of blank 20. For example, adhesive applicator 1210 may apply adhesive to exterior surfaces of glue panel 38, first bottom end panel 96, and/or second bottom end panel 102 and/or to interior surfaces of first corner panel 22, first bottom side panel 62, and/or second bottom side panel 68 (shown in FIG. 1)...").

Regarding claim 35, Graham does not specifically teach further comprising installing a cup into an end opening of said cylindrical tubular side wall with a seaming apparatus to form a circumferential seamed sealed joint.
	Grabher teaches further comprising installing a cup into an end opening of said cylindrical tubular side wall with a seaming apparatus to form a circumferential seamed sealed joint (See Fig 7A, #408a. See further ¶ [0061] - "...In order to secure the two connecting surfaces 409 to the cylinder 402, the press apparatus used (not shown) preferably has at least two press surfaces, in which case one presses from the inside of the cylinder and one presses from the outside of the cylinder.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include the forming of a container bottom by installing a bottom cup with the motivation that such a forming method provides a container with a bottom which is “extremely tightly and securely connected to the container”, as described by Grabher in ¶ [0063].

Regarding claim 37, Graham does not specifically teach wherein said container is a composite can.
	Grabher teaches wherein said container is a composite can (See Fig 6A illustrating a composite can).
 providing an inner layer in order to provide a material to protect the base cardboard material, and to ensure that the container is sealed, as described by Grabher in ¶ [0028].

Regarding claim 38, Graham in view of Grabher teaches the method according to claim 37 to create a can.
However, none of the above specifically describing repeating said method to form multiple cans.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Grabher to include repeating the method to form multiple cans with the motivation that doing so would result in a production line that can be used to create multiple cans for filling, storage, or sale; as is accepted practice in the state of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts noted on the PTO-892 describe relevant container-forming apparatuses and methods pertinent to the scope of the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731